Citation Nr: 0627926	
Decision Date: 09/07/06    Archive Date: 09/12/06

DOCKET NO.  04-04 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1. Entitlement to a compensable rating for external 
hemorrhoids.

2. Entitlement to an effective date earlier than September 
24, 2002, for the award of a 10 percent disability rating for 
residuals of a right wrist scaphoid fracture.

3. Entitlement to an effective date earlier than September 
24, 2002, for the award of a 10 percent disability rating for 
lateral epicondylitis of the right elbow.

4. Entitlement to an effective date earlier than September 
24, 2002, for the award of a 10 percent disability rating for 
lateral epicondylitis of the left elbow.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1985 to August 1989.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana. The veteran had a formal hearing 
before the RO in October 2004 and the transcript is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, in part, requires the VA to 
adequately identify the evidence necessary to substantiate 
the claim, the evidence presently of record, and the 
veteran's and VA's respective responsibilities in development 
of evidence. See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) 

Here, the veteran was sent a VCAA letter in February 2004 
correctly identifying all the issues on appeal, but the 
veteran was not notified of the information or evidence 
needed to establish an earlier effective date for the claims 
on appeal. The veteran is entitled to full and complete VCAA 
notice followed by a readjudication. The RO should ensure the 
duty-to-notify requirements have been fulfilled. 

In regard to the veteran's claim for a compensable evaluation 
for external hemorrhoids, the veteran was last afforded a VA 
examination in November 2003. At that time, the examiner 
noted the veteran's complaints "that off and on he notices 
bleeding in his stools from hemorrhoids." The examiner found 
no evidence of bleeding on that day and no hemoglobin tests 
were conducted to assess whether the veteran suffered from 
anemia as a result of his complained blood loss. 

VA outpatient treatment records from 2003 show treatment for 
external hemorrhoids, including but not limited to, findings 
of bleeding and complaints of pain. The veteran testified 
during his October 2004 hearing that his hemorrhoids bleed on 
a daily basis and other side effects, such as involuntary 
bowel movements, have gotten worse.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2005).

In this case, in light of the fact that the veteran's last VA 
examination is nearly three years old and did not include all 
necessary tests required to assess the severity of the 
veteran's condition, he should be afforded a new examination 
for his hemorrhoid condition. Given the outpatient treatment 
records, along with the veteran's testimony, there is ample 
evidence in the record that the November 2003 examination may 
not reflect the current state of the veteran's disability.  

The RO should also take this opportunity to obtain all 
relevant VA treatment records from December 2003 to the 
present. 

Accordingly, the case is REMANDED for the following action:

1. Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) for the issues of 
entitlement to an effective date earlier 
than September 24, 2002 for the award of 
10 percent disability ratings for 
residuals of a right wrist scaphoid 
fracture and lateral epicondylitis of the 
right and left elbows, including an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). The veteran should also be 
advised to submit any pertinent evidence 
in his possession. 

2. Obtain the veteran's medical records 
for hemorrhoid treatment from the VA 
Medical Center in Indianapolis, Indiana 
from December 2003 to the present. All 
efforts to obtain VA records should be 
fully documented, and the VA facility must 
provide a negative response if records are 
not available.

3. After the above VA records are obtained, 
to the extent available, schedule the 
veteran for an appropriate examination for 
his hemorrhoid condition to ascertain the 
current severity of this condition. The 
examiner must conduct all necessary tests 
to ascertain the manifestations, if any, of 
the veteran's hemorrhoid condition, 
including but not limited, to a hemoglobin 
count. The claims folder must be reviewed 
by the examiner and the examiner should 
provide a complete rationale for any 
opinion given without resorting to 
speculation.

4. After the above is complete, 
readjudicate the veteran's claims. If the 
claims remain denied, provide the 
appellant and his representative a 
supplemental statement of the case (SSOC). 
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



